Exhibit 10.55

AMENDMENT NO. 4 TO CREDIT AGREEMENT AND WAIVER

This AMENDMENT NO. 4 TO CREDIT AGREEMENT AND WAIVER dated as of March 27, 2012
(this “Amendment”), is made by and among COGDELL SPENCER LP, a Delaware limited
partnership (the “Borrower”), COGDELL SPENCER INC., a Maryland corporation
(“CSI”), EACH LENDER PARTY HERETO, EACH OF THE UNDERSIGNED GUARANTORS and BANK
OF AMERICA, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Agent”).

RECITALS:

WHEREAS, the Borrower, CSI, the Agent and the lenders party thereto
(collectively, the “Lenders” and individually, a “Lender”) have entered into
that certain Credit Agreement dated as of August 2, 2011 (as amended by
Amendment No. 1 dated November 1, 2011, Amendment No. 2 dated December 22, 2011,
Amendment No. 3 dated January 31, 2012, as hereby amended and as from time to
time further amended, modified, supplemented, restated, or amended and restated,
the “Credit Agreement”), pursuant to which the Lenders have made available to
the Borrower a term loan facility; capitalized terms used in this Amendment not
otherwise defined herein shall have the definitions set forth in the Credit
Agreement; and

WHEREAS, the Guarantors and the Agent have entered into a Guaranty Agreement
dated as of August 2, 2011 (the “Guaranty Agreement”); and

WHEREAS, the Borrower has notified the Agent that in connection with the
proposed sale of all of the capital stock of CSI to Ventas, Inc. pursuant to a
merger on or about April 2, 2012, it agreed to Dispose of the Erdman Company
through a sale of all of its capital stock to Madison DB Acquisition, LLC for
nominal consideration, and the Borrower has requested that the Agent and the
Lenders waive any Default under the Credit Agreement relating to CSI having
entered into such agreement, and the Agent and the Lenders party hereto are
willing to waive such Defaults; and

WHEREAS, the Borrower has notified the Agent that CSI plans to file with the SEC
for an extension of filing deadline for CSI’s Form 10-K and that it anticipates
being unable to satisfy Section 7.01(a) of the Credit Agreement, which requires
delivery to the Agent of CSI’s audited consolidated balance sheet and related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal year ended December 31, 2011, as well as a report and
opinion of an independent certified public accounting firm, which report and
opinion are not subject to any “going concern” or like qualification or
exception by March 30, 2012;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

1. Amendment to Credit Agreement. Subject to the terms and conditions set forth
herein, Section 7.01(a) of the Credit Agreement is hereby amended to add a new
clause to the end thereof to read as follows:

 

1



--------------------------------------------------------------------------------

“provided, however, that notwithstanding the foregoing, with respect to the
fiscal year ended December 31, 2011, the items required by this Section 7.01(a),
as well as the Compliance Certificate required under Section 7.02(a) with
respect to such fiscal year end, shall be delivered to the Agent as soon as
available but in any event not later than 5:00 p.m. on April 20, 2012.”

2. Waivers. Subject to the terms and conditions set forth herein, and in
reliance upon the representations and warranties of the Borrower made herein,
the Agent and the Lenders signatory hereto hereby permanently waive any Default
or Event of Default having occurred or to occur directly as a result of (A) the
breach of Section 8.05 of the Credit Agreement as a result of CSI’s entering
into an agreement to sell the Erdman Company for nominal consideration, and
(B) the breach, if any, of Section 7.08 of the Credit Agreement as a result of
CSI’s failure to timely file with the SEC its Form 10-K for the fiscal year
ended December 31, 2011.

The waivers set forth in this Section 2 are limited to the extent specifically
set forth above and shall in no way serve to waive any other terms, covenants or
provisions of the Credit Agreement or any other Loan Document, or any
obligations of the Borrower or CSI, other than as expressly set forth above. The
Borrower and CSI hereby consent, acknowledge and agree to the waivers set forth
herein and hereby confirm and ratify in all respects the Credit Agreement as
amended hereby and the enforceability of such Credit Agreement against the
Borrower and CSI in accordance with its terms.

3. Effectiveness; Conditions Precedent. Upon receipt by the Agent of
counterparts of this Amendment, duly executed by the Borrower, the Guarantors,
the Agent and the Required Lenders, this Amendment shall be effective as of the
date hereof.

4. Representations and Warranties. In order to induce the Agent and the Lenders
to enter into this Amendment, the Borrower represents and warrants to the Agent
and the Lenders as follows:

(a) The representations and warranties made by it in Article VI of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof after giving effect to this Amendment, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties are true and correct as of such earlier
date;

(b) This Amendment has been duly authorized, executed and delivered by the
Borrower and CSI and constitutes a legal, valid and binding obligation of each
such party, except as may be limited by general principles of equity or by the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally; and

(c) Upon the effectiveness hereof, no Default or Event of Default exists.

 

2



--------------------------------------------------------------------------------

5. Entire Agreement. This Amendment, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other. None
of the terms or conditions of this Amendment may be changed, modified, waived or
canceled orally or otherwise, except in writing and in accordance with
Section 11.01 of the Credit Agreement.

6. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Borrower and CSI hereby acknowledge and agree that
the Credit Agreement and all of the other Loan Documents are hereby confirmed
and ratified in all respects and shall remain in full force and effect according
to their respective terms.

7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or electronic format (including
.pdf) shall be effective as delivery of a manually executed original counterpart
of this Amendment.

8. Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.

9. Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

10. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, CSI, the Agent and each Lender and their respective
successors and assignees to the extent such assignees are permitted assignees as
provided in Section 11.06 of the Credit Agreement.

11. Expenses. Without limiting the provisions of Section 11.04 of the Credit
Agreement, the Borrower agrees to pay all reasonable out of pocket costs and
expenses (including without limitation reasonable legal fees and expenses)
incurred before or after the date hereof by the Agent and its Affiliates in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment.

12. Consent of the Guarantors. Each Guarantor hereby consents, acknowledges and
agrees to the amendment, waivers and release set forth herein and hereby
confirms and ratifies in all respects the Loan Documents to which such Person is
a party (including without limitation the continuation of such Person’s payment
and performance obligations and the effectiveness and priority of any Liens
granted thereunder, in each case upon and after the effectiveness of this
Amendment and the amendments contemplated hereby) and the enforceability of such
Loan Documents against such Person in accordance with its terms.

[Signature pages follow.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to
Credit Agreement to be made, executed and delivered by their duly authorized
officers as of the day and year first above written.

 

COGDELL SPENCER LP, a Delaware limited partnership By:  

CS Business Trust I, a Maryland

Statutory Trust, its General Partner

  By:  

 

  Name:   Charles M. Handy   Title:   Chief Financial Officer and Trustee
COGDELL SPENCER INC., as Guarantor By:  

 

Name:   Charles M. Handy Title:   Chief Financial Officer

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

GUARANTORS: ERDMAN COMPANY, a Wisconsin corporation By:  

 

  Name:   Charles M. Handy   Title:   Chief Financial Officer
CS BUSINESS TRUST I, a Maryland Statutory Trust
CS BUSINESS TRUST II, a Maryland Statutory Trust By:  

 

  Name:   Charles M. Handy   Title:   Chief Financial Officer and Trustee
COGDELL SPENCER ADVISORS MANAGEMENT, LLC, a Delaware limited liability company
By:  

 

  Name:   Charles M. Handy   Title:   Manager

AUGUSTA MEDICAL PARTNERS, LLC, a Georgia limited liability company

CAROLINA FOREST PLAZA, LLC, a South Carolina limited liability company

FRANCISCAN DEVELOPMENT COMPANY, LLC, a North Carolina limited liability company

200 ANDREWS, LLC, a South Carolina limited liability company

INDIANAPOLIS MOB, LLC, an Indiana limited liability company

EAST JEFFERSON MEDICAL PLAZA, LLC, a Louisiana limited liability company

BEAUFORT MEDICAL PLAZA, LLC, a South Carolina limited liability company

RIVER HILLS MEDICAL ASSOCIATES, LLC, a South Carolina limited liability company

By:   Cogdell Spencer Advisors Management, LLC, a Delaware limited liability
company, its Manager   By:  

 

  Name:   Charles M. Handy   Title:   Manager

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CABARRUS POB, LP, a North Carolina limited partnership

COGDELL INVESTORS (BIRKDALE), LP, a North Carolina limited partnership

COGDELL INVESTORS (BIRKDALE II), LP, a North Carolina limited partnership

COGDELL INVESTORS (MALLARD), LP, a North Carolina limited partnership

COPPERFIELD MOB, LP, a North Carolina limited partnership

EAST ROCKY MOUNT KIDNEY CENTER ASSOCIATES, LP, a North Carolina limited
partnership

GASTON MOB, LP, a North Carolina limited partnership

MARY BLACK WESTSIDE MEDICAL PARK I LIMITED PARTNERSHIP, a South Carolina limited
partnership

MEDICAL INVESTORS III, LP, a South Carolina limited partnership

WEST MEDICAL OFFICE I, LP, a South Carolina limited partnership

By:

  Cogdell Spencer Advisors Management, LLC, a Delaware limited liability
company, its General Partner   By:  

 

  Name:   Charles M. Handy   Title:   Manager
VERDUGO MOB, LP, a California limited partnership

By:

  Verdugo Management, LLC, a California limited liability company, its General
Partner   By:  

 

  Name:   Charles M. Handy   Title:   Manager

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

MULBERRY MEDICAL PARK LIMITED PARTNERSHIP, a North Carolina limited partnership

COGDELL INVESTORS (OSS), LP, a North Carolina limited partnership

By:   Cogdell Spencer Advisors Management, LLC, a Delaware limited liability
company, its General Partner   By:  

 

  Name:   Charles M. Handy   Title:   Manager

ANCHOR COGDELL COVINGTON, LLC, a Kentucky limited liability company

ANCHOR COGDELL FLORENCE, LLC, a Kentucky limited liability company

By:  

 

Name:   Charles M. Handy Title:   Manager

ANCHOR COGDELL DOYLESTOWN, LP, a Pennsylvania limited partnership

By:   Anchor Cogdell Doylestown GP, LLC, a Pennsylvania limited liability
company, its General Partner   By:  

 

  Name:   Charles M. Handy   Title:   Manager

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:  

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as a Lender By:  

 

Name:   Title:  

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

 

Name:   Title:  

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

 

Name:   Title:  

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

 

Name:   Title:  

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB, as a Lender By:  

 

Name:   Title:  

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

Signature Page